Name: Council Decision (CFSP) 2018/1884 of 3 December 2018 extending and amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia
 Type: Decision
 Subject Matter: international affairs;  Europe
 Date Published: 2018-12-04

 4.12.2018 EN Official Journal of the European Union L 308/41 COUNCIL DECISION (CFSP) 2018/1884 of 3 December 2018 extending and amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 August 2010 the Council adopted Decision 2010/452/CFSP (1), which extended the European Union Monitoring Mission in Georgia (EUMM Georgia), established by Council Joint Action 2008/736/CFSP (2). (2) On 12 December 2016 the Council adopted Decision (CFSP) 2016/2238 (3), extending the mandate of EUMM Georgia until 14 December 2018 and providing for a financial reference amount until 14 December 2017. (3) On 7 December 2017 the Council adopted Decision (CFSP) 2017/2263 (4), providing for a financial reference amount until 14 December 2018. (4) Following the 2018 strategic review, the Political and Security Committee recommended that the mandate of EUMM Georgia be extended until 14 December 2020. (5) Decision 2010/452/CFSP should be amended accordingly. (6) EUMM Georgia will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/452/CFSP is amended as follows: (1) in Article 14(1), the following subparagraph is added: The financial reference amount intended to cover the expenditure related to the Mission between 15 December 2018 and 14 December 2020 shall be EUR 38 200 000.; (2) in Article 18, the second paragraph is replaced by the following: It shall expire on 14 December 2020.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 15 December 2018. Done at Brussels, 3 December 2018. For the Council The President N. HOFER (1) Council Decision 2010/452/CFSP of 12 August 2010 on the European Union Monitoring Mission in Georgia, EUMM Georgia (OJ L 213, 13.8.2010, p. 43). (2) Council Joint Action 2008/736/CFSP of 15 September 2008 on the European Union Monitoring Mission in Georgia, EUMM Georgia (OJ L 248, 17.9.2008, p. 26). (3) Council Decision (CFSP) 2016/2238 of 12 December 2016 amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia (OJ L 337, 13.12.2016, p. 15). (4) Council Decision (CFSP) 2017/2263 of 7 December 2017 amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia (OJ L 324, 8.12.2017, p. 51).